DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
2.	The abstract of the disclosure is objected to because:
	Abstract, line 1, “comprise” should read --include--; line 3, “comprises” should read --includes--; line 5, “comprises” should read --includes--; line 9, “comprise” should read --include--; line 10, “comprise” should read --include--.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Interpreting Azimuthal Propagation Resistivity: A Paradigm Shift”, Pitcher et al. (referred hereafter Pitcher et al.).
Referring to claim 1, Pitcher et al. disclose a method for decoupling a component signal (Abstract) comprising:
disposing a logging tool (e.g., azimuthal deep resistivity sensor ADR tool – Figure 2) in a wellbore (e.g., LWD resistivity tool – Figure 5; pages 1-2, Introduction section);
Figure 2; pages 3-4, Directional Resistivity Response section, Figures 5-6);
averaging the first receiver and the third receiver (Figures 8-9) to generate a first pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para., Figure 10);
generating a second pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13) which comprises an azimuth offset of βref + 90 (Figure 3), wherein βref is an azimuth offset (pages 2-3, Tool Physics section, Figure 3);
employing an attenuation factor and expansion factor to generate a pseudo collated antenna (e.g., “As the deep-reading resistivity sensor rotates in a borehole, the phase shift and attenuation at each of the three tilted receivers is measured. The data are acquired in 32 azimuthally oriented bins and translated to resistivity measurement in 32 directions around the borehole.” - pages 3-4, Directional Resistivity Response section, Figures 5-6; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13);

combining responses from a transmitter, the first pseudo antenna, and the second pseudo antenna to decouple a component (e.g., decouple a component such as “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 3; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); and
determining boundaries of the formation from the component (pages 5-8, Response Modeling and Boundary Interpretation section, Figures 12-13, Table 1). 
As to claim 2, Pitcher et al. disclose a method for decoupling a component signal (Abstract), further comprising:
e.g., LWD – Figure 5; pages 1-2, Introduction section); and
altering a path of the drilling system to the formation (pages 5-8, Response Modeling and Boundary Interpretation section, Figures 7-8). 
Referring to claim 3, Pitcher et al. disclose a method for decoupling a component signal (Abstract), wherein the logging tool is disposed on a drill string (e.g., LWD – Figure 5; pages 1-2, Introduction section). 
As to claim 4, Pitcher et al. disclose a method for decoupling a component signal (Abstract), further comprising:
disposing the logging tool into the wellbore with a conveyance (e.g., LWD – Figure 5; pages 1-2, Introduction section); and
altering a path of a drilling system to the formation (pages 5-8, Response Modeling and Boundary Interpretation section, Figures 7-8). 
Referring to claim 5, Pitcher et al. disclose a method for decoupling a component signal (Abstract), wherein the conveyance is a wireline (e.g., LWD – Figure 5; pages 1-2, Introduction section). 
As to claim 6, Pitcher et al. disclose a method for decoupling a component signal (Abstract), averaging the pseudo collate antenna with a factor of 1/r3, wherein r is radial dependence, for determining an average amplitude (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
Referring to claim 7, Pitcher et al. disclose a method for decoupling a component signal (Abstract), averaging the pseudo collate antenna with a factor of 1/r2, wherein r is radial dependence, for determining an averaged phase response (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
Abstract), wherein the logging tool comprises a first downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
Referring to claim 9, Pitcher et al. disclose a method for decoupling a component signal (Abstract), wherein the logging tool comprises a second downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
As to claim 10, Pitcher et al. disclose a method for decoupling a component signal (Abstract), wherein the logging tool comprises a third downhole tool and a fourth downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
Referring to claim 11, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract) comprising:
a logging tool (e.g., LWD resistivity tool – Figure 5; pages 1-2, Introduction section), wherein the logging tool comprises:
a first downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2);
Figure 2); and
a transmitter (Figure 2);
a conveyance, wherein the conveyance is attached to the logging tool (e.g., LWD – Figure 5; pages 1-2, Introduction section); and
an information handling system, wherein the information handling system is operable to receive a signal response of the logging tool from a formation (pages 3-4, Directional Resistivity Response section, Figures 5-6), generate a first pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); generate a second pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); employ an attenuation factor and expansion factor to generate a pseudo collated antenna (e.g., “As the deep-reading resistivity sensor rotates in a borehole, the phase shift and attenuation at each of the three tilted receivers is measured. The data are acquired in 32 azimuthally oriented bins and translated to resistivity measurement in 32 directions around the borehole.” - pages 3-4, Directional Resistivity Response section, Figures 5-6; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); combine responses from the transmitter, the first pseudo antenna, and the second pseudo antenna to decouple a component (e.g., decouple a component such as “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 3; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); and determining boundaries of the formation from the component (pages 5-8, Response Modeling and Boundary Interpretation section, Figures 12-13, Table 1). 
As to claim 12, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the logging tool comprises a second downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
Referring to claim 13, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the logging tool comprises a third downhole tool and a fourth downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
As to claim 14, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the information handling system is further operable to average the pseudo collate antenna with a factor of 1/r3, wherein r is radial dependence, for determining an average amplitude (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
Referring to claim 15, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the information handling system is further operable to average the pseudo collate antenna with a factor of 1/r2, wherein r is radial dependence, for determining an averaged phase response (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
As to claim 16, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the conveyance comprises a drill string (e.g., LWD – Figure 5; pages 1-2, Introduction section). 
Referring to claim 17, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract) comprising:
a logging tool (e.g., LWD resistivity tool – Figure 5; pages 1-2, Introduction section), wherein the logging tool comprises:
e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2);
a receiver (Figure 2); and
a transmitter (Figure 2);
a drill string, wherein the drill string is connected to a drilling system (e.g., LWD – Figure 5; pages 1-2, Introduction section); and
an information handling system, wherein the information handling system is operable to receive a signal response of the logging tool from a formation (pages 3-4, Directional Resistivity Response section, Figures 5-6), generate a first pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); generate a second pseudo antenna (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); employ an attenuation factor and expansion factor to generate a pseudo collated antenna (e.g., “As the deep-reading resistivity sensor rotates in a borehole, the phase shift and attenuation at each of the three tilted receivers is measured. The data are acquired in 32 azimuthally oriented bins and translated to resistivity measurement in 32 directions around the borehole.” - pages 3-4, Directional Resistivity Response section, Figures 5-6; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); combine responses from the transmitter, the first pseudo antenna, and the second pseudo antenna to decouple a component (e.g., decouple a component such as “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 3; e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13); and determining boundaries of the formation from the component (pages 5-8, Response Modeling and Boundary Interpretation section, Figures 12-13, Table 1). 
Abstract), wherein the logging tool comprises a second downhole tool (e.g., LWD – Figure 5; pages 1-2, Introduction section; e.g., “The tool features multiple spacings and multiple frequencies and is based on the tilted antenna concept. The sensor operates at three different frequencies (2 MHz, 500 kHz, and 125 kHz), and consists of six coaxial transmitters and three tilted receivers. The transmitter-to-receiver distances range from 16 to 112 in. The receiver antennas are tilted 45 degrees with respect to the tool axis.” - pages 2-3, Tool Physics section, Figure 2). 
Referring to claim 19, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the information handling system is further operable to average the pseudo collate antenna with a factor of 1/r3, wherein r is radial dependence, for determining an average amplitude (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
As to claim 20, Pitcher et al. disclose a well measurement system for decoupling a component signal (Abstract), wherein the information handling system is further operable to average the pseudo collate antenna with a factor of 1/r2, wherein r is radial dependence, for determining an average phase response (e.g., “This is done by examining the integrated radial pseudo geometric factor (IRPGF) chart for a specific spacing.” – page 6, last para. to page 8, last para., Figures 10-13). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/Primary Examiner, Art Unit 2864